[Cite as State v. McCray, 2015-Ohio-3049.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

STATE OF OHIO                                      :
                                                   :
        Plaintiff-Appellee                         :   C.A. CASE NO. 26519
                                                   :
v.                                                 :   T.C. NO. 2014 CR 1229/1
                                                   :
STACEY McCRAY                                      :   (Criminal Appeal from
                                                   :    Common Pleas Court)
        Defendant-Appellant                        :
                                                   :

                                              ...........

                                             OPINION

                     Rendered on the __31st__ day of ____July___, 2015.

                                              ...........

CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

DAVID E. STENSON, Atty. Reg. No. 0042671, Talbott Tower, Suite 316, 131 N. Ludlow
Street, Dayton, Ohio 45402
       Attorney for Defendant-Appellant

STACEY McCRAY, 4434 Linchmere Drive, Dayton, Ohio 45415
    Defendant-Appellant

                                             .............

FROELICH, P.J.

        {¶ 1} After the trial court overruled her motion to suppress evidence, Stacey

McCray pled no contest in the Montgomery County Court of Common Pleas to
                                                                                        -2-
possession of cocaine in an amount less than five grams. The trial court sentenced her

to community control for a period not to exceed five years. The court imposed financial

obligations, including an obligation to pay court costs, and suspended her driver’s license

for six months. McCray appeals from her conviction.

       {¶ 2} McCray’s appellate counsel filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he believed “this appeal

would be a frivolous appeal as outlined in Anders.”        Counsel raised two potential

assignments of error, namely that the trial court erred in considering hearsay testimony at

the suppression hearing and that the trial court erred in finding McCray guilty when the

State “failed to meet its burden of proving the Appellant had committed a crime.” By

entry, we informed McCray that her attorney had filed an Anders brief on her behalf and

granted her 60 days from that date to file a pro se brief. No pro se brief has been filed.

       {¶ 3} We have conducted our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we agree with

appellate counsel that there are no potentially meritorious issues for review.

                                 I. Motion to Suppress

       {¶ 4} On June 11, 2014, McCray and a co-defendant, Antonio Boyd, were

indicted for possession of cocaine in an amount less than five grams, in violation of R.C.

2925.11(A). On July 9, 2014, McCray moved to suppress the evidence seized from her

automobile, arguing that she was unlawfully stopped and detained, that she was

unlawfully patted down, and that she was arrested without probable cause. She further

argued that her statements to the police were not voluntary and were made in violation of

Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).
                                                                                        -3-
       {¶ 5} A hearing was held on August 19, 2014, during which two Trotwood police

officers, Michael Richardson and Brent Rasor, testified. Their testimony established the

following facts.

       {¶ 6} At 10:54 a.m. on November 30, 2013, Officer Richardson was dispatched to

1777 Shiloh Springs Road in Trotwood on a report of possible drug activity involving a

male with a gun. The call log (State’s Exhibit 1), which Richardson stated was a written

transcript of the information relayed by the dispatcher to the officers, indicated that the

dispatch involved a report of a male “with a gun banging on the door at 1777 Shiloh

Springs.” The dispatch further indicated that the male was with a female, who had driven

a car to that location. The call log indicated the races of the man and the woman; both

Richardson and Rasor testified that they believed the dispatcher had stated a different

race for the male at the door.

       {¶ 7} Richardson had no information about the individual who had reported the

possible drug activity to the police. Richardson testified that the Shiloh Springs address

was associated with several prior dispatches, including assaults and two drug overdoses.

       {¶ 8} Officer Richardson arrived at the address approximately two minutes after

the dispatch. Sergeant Rasor, who was also dispatched, arrived around the same time,

but pulled into the parking lot after Richardson. Another officer, Officer Derrick, had

already arrived.

       {¶ 9} Officer Richardson testified that, when he arrived at the scene, he observed

a man and a woman on the doorsteps of 1777 Shiloh Springs. A black Toyota with a

man in the passenger seat was parked, running, directly in front of the building.

Richardson ran the license plate of the vehicle and learned that it was registered to
                                                                                        -4-
Stacey McCray. A description of McCray was included; the description matched the

woman Richardson saw in front of 1777 Shiloh Springs.

       {¶ 10} Richardson approached the woman for the purpose of “get[ting] her

information and explain[ing] to her why we were called there.” Richardson stated that

she identified herself as McCray. Richardson testified that McCray was not under arrest,

but she was not free to leave, because he was investigating possible drug activity.

       {¶ 11} On cross-examination, Officer Richardson indicated that Officer Derrick

was talking to McCray near the front of her car when he (Richardson) arrived. After

Richardson began talking with McCray, Officer Derrick focused on McCray’s male

companion.

       {¶ 12} As Officer Richardson was speaking with McCray, Sgt. Rasor approached

and asked McCray for consent to search her vehicle. Richardson indicated that Rasor

asked her three times. McCray did not respond to the first two requests, but said “no” to

the third request.   Immediately after McCray said “no,” Sgt. Rasor had the male

passenger get out of McCray’s vehicle, Rasor got his K-9 partner, Atos, and Rasor walked

the dog around McCray’s car. The dog alerted on the front passenger door of the

vehicle.

       {¶ 13} Officer Richardson and Sgt. Rasor searched the vehicle.                 When

Richardson opened the driver’s door, he immediately saw two clear capsules with white

powder in the driver’s armrest. Sgt. Rasor located a plastic bag of suspected marijuana,

cocaine, and heroin between the front passenger seat and the right side of the front

console. After finding the capsules, Richardson patted down McCray for weapons and

placed her in his cruiser. Nothing was found as a result of the pat down.
                                                                                         -5-
      {¶ 14} Once McCray was in the cruiser, Officer Richardson informed McCray of

her Miranda rights, reading them from a card provided by the Montgomery County

Prosecutor’s Office. McCray indicated that she understood her rights, and she agreed to

talk to the officer. There was no evidence regarding whether McCray made incriminating

statements.

      {¶ 15} As a potential assignment of error, appellate counsel raised whether the

trial court erred in admitting hearsay evidence, State’s Exhibit 1.         We agree with

appellate counsel that this a frivolous issue. As we stated in State v. Ginn, 2d Dist.

Montgomery No. 25325, 2013-Ohio-1692:

      “[T]he rules of evidence normally applicable in criminal trials do not operate

      with full force and effect in hearings before the judge to determine the

      admissibility of evidence.” U.S. v. Matlock, 415 U.S. 164, 172-73, 94 S.Ct.

      988, 39 L.Ed.2d 242 (1974).        A Crim.R. 12(C)(3) motion to suppress

      evidence challenges its admissibility. Therefore, in ruling on the motion,

      the court may rely on hearsay and other evidence, even though that

      evidence would not be admissible at trial. U.S. v. Raddatz, 447 U.S. 667,

      100 S.Ct. 2406, 65 L.Ed.2d 424 (1980). Evid.R. 101(C)(1) creates an

      exception to the Rules of Evidence with respect to “[d]eterminations

      prerequisite to the admissibility of evidence when the issue is to be

      determined by the court under Evid.R. 104.”          That rule provides that

      questions concerning admissibility shall be determined by the court. Such

      determinations implicate the right of confrontation in only a limited way, if at

      all. State v. Tucker, 2d Dist. Montgomery No. 20956, 2005-Ohio-5227.
                                                                                          -6-
Ginn at ¶ 25.

       {¶ 16} In addition, upon review of the suppression hearing transcript, we find no

arguable issue that the trial court erred in overruling the motion to suppress. Within

minutes of the dispatch involving drugs and a weapon, several police officers arrived at

1777 Shiloh Springs Road, a residence known for drug activity, and located a man and a

woman and a vehicle owned by the woman in front of the residence. A canine officer

trained in drug detection was among the officers who arrived. Shortly after his arrival,

Sgt. Rasor walked his police dog around McCray’s vehicle, and the dog alerted to drugs in

the vehicle.

       {¶ 17} Significantly, a police officer need not have a reasonable suspicion that a

vehicle contains contraband prior to summoning a canine drug unit. State v. Matthews,

2d Dist. Miami No. 2014-CA-23, 2015-Ohio-1750, ¶ 10; State v. Thomas, 2d Dist.

Montgomery No. 22833, 2009-Ohio-3520, ¶ 15.            Furthermore, the use of a trained

narcotics dog to sniff an automobile does not constitute a “search” under the Fourth

Amendment. Thomas at ¶ 15, citing State v. Pryor, 2d Dist. Montgomery No. 20800,

2005-Ohio-2770, ¶ 13; Illinois v. Caballes, 543 U.S. 405, 125 S.Ct. 834, 160 L.Ed.2d 842

(2005). Reasonable suspicion that a vehicle contains drugs is not required prior to

conducting a canine sniff of the vehicle during a traffic stop so long as the duration of the

traffic stop is not extended beyond what is reasonably necessary to resolve the issue that

led to the stop and issue a traffic citation. State v. Johnson, 2d Dist. Montgomery No.

20624, 2005-Ohio-1367, ¶ 19. If a trained canine alerts to the odor of drugs from a

lawfully stopped and detained vehicle, an officer has probable cause to search the vehicle

for contraband. State v. Heard, 2d Dist. Montgomery No. 19323, 2003-Ohio-1047, ¶ 17.
                                                                                             -7-
       {¶ 18} Under the totality of the circumstances, based on the record of the

suppression hearing, we find no non-frivolous claim that the trial court erred in denying

the motion to suppress.

                                             II. Plea

       {¶ 19} Six days after the trial court overruled her motion to suppress, McCray

entered a no contest plea to possession of cocaine. In accepting her plea, the trial court

stated, “I will accept your plea of no contest. I will find that you are guilty and I’m going to

base that upon the indictment and I’m also basing it upon the evidence that I found in the

motion to suppress that was introduced at the motion to suppress [hearing]. As a result

of that evidence, I will find that you are guilty * * *.”

       {¶ 20} Appellate counsel raises that the State “failed to meet its burden of proving

the Appellant had committed a crime.” In essence, counsel raises a manifest weight

argument. We find this argument to be frivolous.

       A conviction following a no-contest plea does not derive from evidence

       adduced at a trial, but from the no-contest plea, itself, which is “an

       admission of truth of the facts alleged in the indictment[.]”            Crim.R.

       11(B)(2). Therefore, a conviction based upon a no-contest plea is not

       amenable to review on appeal to see whether it is against the manifest

       weight of the evidence. State v. McGhee (January 18, 1995), Montgomery

       App. No. 14515.

State v. Hall, 2d Dist. Montgomery No. 23488, 2009-Ohio-6390, ¶ 27.

       {¶ 21} The trial court based its finding of guilt, in part, on McCray’s admission of

the truth of the facts alleged in the indictment.           This admission, alone, provided a
                                                                                              -8-
sufficient basis for the court’s finding of guilt. The fact that the court also relied in part on

the evidence from the suppression hearing did not create a burden on the State to

establish that McCray had committed the offense; to the contrary, the trial court merely

expressed that the evidence from the suppression hearing buttressed McCray’s

admission of the truth of the allegations in the indictment.

                                       III. Conclusion

       {¶ 22} In accordance with our obligation under Penson, we have reviewed the

entire record, including the court’s docket and the complete transcripts of the suppression

hearing, the plea hearing, and the sentencing hearing. Based on the record, we find this

appeal is frivolous.

       {¶ 23} The trial court’s judgment will be affirmed. We note that the trial court’s

final judgment entry states that McCray pled guilty, instead of no contest, to possession of

cocaine. The matter will be remanded to correct this typographical error in the final

judgment entry.

                                           .............

DONOVAN, J. and WELBAUM, J., concur.

Copies mailed to:

Carley J. Ingram
David E. Stenson
Stacey McCray
Hon. Richard Skelton